Citation Nr: 1425507	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, or as secondary to diabetes mellitus.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter initially came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The matter has previously been remanded on several occasions and as discussed below, an outside medical opinion was recently requested.


FINDING OF FACT

The evidence suggests that the Veteran has dry skin that was at least as likely as not caused, or worsened by his diabetes mellitus.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, his skin disability characterized by dry skin was caused by his service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board obtained a January 2014 Veterans Health Administration (VHA) expert opinion regarding the Veteran's skin symptomatology.  The dermatologist indicated that the Veteran's records supported a diagnosis of dry skin/dry feet, sebhorreic dermatitis, and lichen planus.  The dermatologist opined that it was less likely than not that these skin conditions were related to service.  He reasoned that there was no evidence that dry skin, seborrhea, or lichen planus was related to herbicide or other exposures that the Veteran may have experienced in service.  Additionally, the records indicated only the presence of an allergic reaction and acne during the time that the Veteran was in the military.  There was no mention of the other skin conditions that the Veteran developed much later.  Nevertheless, the dermatologist opined that it was as likely as not that the dry skin could be related to diabetes.  The Board observes that a February 2008 rating decision granted service connection for diabetes mellitus.  The dermatologist reasoned that dry skin can be seen in diabetes, with a loss of natural moisturizing factors and moisture from the stratum corneum and intercellular matrix of the skin.  Additionally, the dry skin could be worsened by the Veteran's diabetes, for the same reasons that it was related.  

The Board assigns the VHA opinion, based on thorough record review great probative value.  The January 2008, April 2013, and July 2013 negative VA opinions failed to address all theories of causation or provide adequate reasoning.  

As such, the evidence is at least in relative equipoise as to whether the Veteran has a skin disability characterized by dry skin that is caused or worsened by his service-connected diabetes mellitus, and service connection is warranted.  


ORDER

Service connection for a skin disability, characterized by dry skin, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


